Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of Xodtec LED, Inc. (the “Registrant”) on Form 10-Q for the quarter ended May 31, 2010 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), Yao-Ting Su, as Chief Executive Officer, and Pi-Chu Lin, as Chief Financial Officer, hereby certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 that: The Report fully complies with the requirements of section 13 (a) or 15 (d), as applicable of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Registrant. Dated: July 20, 2010 /s/ Yao-Ting Su Yao-Ting Su Chief Executive Officer Dated: July 20, 2010 /s/ Pi-Chu Lin Pi-Chu Lin Chief Financial Officer A signed original of this written statement required by Section 906, or other document authenticating, acknowledging, or otherwise adopting the signature that appears in typed form within the electronic version of this written statement has been provided to the Company and will be retained by the Company and furnished to the Securities and Exchange Commission or its staff upon request.
